Citation Nr: 0305414	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative pelvic inflammatory disease with endometriosis.

2.  Entitlement to a rating in excess of 10 percent for 
migraines.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to July 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection and assigned 0 percent 
ratings for migraine headaches and for the residuals of 
fallopian tube surgery.  In a July 1999 rating decision the 
RO granted an increased 10 percent rating for migraines and 
an increased 30 percent rating for postoperative pelvic 
inflammatory disease with endometriosis (formerly rated as 
residuals of fallopian tube surgery).  The increased ratings 
were effective from the date of the initial claim in May 
1998.  At an October 2000 personal hearing, the veteran 
indicated she wished to withdraw her appeal as to these 
matters.  However, almost two years later, in August 2002, 
for reasons unclear from the present record, the RO issued a 
supplemental statement of the case addressing these issues.  
In subsequent correspondence dated in August 2002 the 
veteran, in essence, retracted her request to withdraw and 
indicated her desire to continue the appeal.  Hence, the 
issues listed on the title page of this decision remain on 
appeal.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA regulations have also been revised 
to implement the statutory changes.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The record in this case indicates 
the veteran was informed of the VCAA provisions in March 
2001, but only as to her claim for entitlement to a total 
rating based upon individual unemployability.  Therefore, the 
Board finds that additional, specific notification relative 
to the issues on appeal is required prior to appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  Additional development is required in 
this case because the RO failed to obtain a complete copy of 
the veteran's August 2002 VA gynecology compensation and 
pension examination (only the first page was apparently 
received by facsimile in August 2002) and apparently failed 
to request the private treatment records of Dr. J.H. after 
the veteran provided a VA Form 21-4142 in May 1998.  The 
Board also notes that in correspondence dated in August 1999 
the veteran identified private medical treatment provided by 
a Dr. W.  These records have not been associated with the 
claims folder.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  Service medical reports 
noted the veteran had been treated for migraines; neurologic 
examination in 1992 provided a diagnosis of muscle 
contraction headaches; and VA general medical examinations in 
July 1998 and June 2001 provided diagnoses of migraine 
headaches.  The Board notes, however, that there are no 
records of any specific treatment for this disorder and that 
the examination reports do not provide sufficient information 
as to the frequency and severity of her migraine headache 
attacks for an adequate determination.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment she received for pelvic 
inflammatory disease with endometriosis 
or migraines since April 2001 and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  She should be specifically 
requested to provide additional 
information and authorization for release 
to VA of records of her treatment by 
Dr. W. as identified in her August 1999 
correspondence.  

The RO should obtain complete clinical 
records of the private medical treatment 
by Dr. J.H. as the veteran identified in 
her May 1998 VA Form 21-4142. 

The RO should obtain a complete copy of 
the veteran's August 30, 2002, VA 
gynecology compensation and pension 
examination from the North Texas Health 
Care System in Dallas, Texas.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should be requested.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA neurology 
examination to determine the current 
nature and severity of her migraine 
headache disorder.  The examiner should 
discuss whether or not the disorder 
results in any characteristic prostrating 
attacks with an estimation as to the 
average number of any such attacks over 
the past several months, or whether or 
not the disorder has resulted in very 
frequent completely prostrating and 
prolonged attacks producing severe 
economic inadaptability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  A complete rationale should be 
provided.

3.  When the development requested above 
is completed, the RO should review the 
record and re-adjudicate the issues on 
appeal.  

If the claims remain denied, an appropriate supplemental 
statement of the case should be issued to the veteran and her 
representative, and they should have the opportunity to 
respond.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until she is notified.  She has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




